NUMBER 13-12-00603-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

RICARDO MUÑOZ SANCHEZ
AKA RICARDO ALONSO SANCHEZ,                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 275th District Court
                          of Hidalgo County, Texas.


                                     ORDER
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

       This Court has received the appellate record with the exception of Exhibit No. 8.

The clerk of the trial court is ORDERED to forward Exhibit No. 8 admitted at trial in Cause

No. CR-003-11-E to this Court within ten days from the date of this order.

                                                 PER CURIAM

Delivered and filed the
26th day of September, 2014.